Appellant was convicted of embezzlement and allotted two years in the penitentiary by the verdict of the jury. *Page 278 
After his appeal was consummated he entered into an appeal bond under the terms of Art. 904 of the Revised Code of Criminal Procedure, the bond was properly approved by the Sheriff of McLennan County, but was not approved by the Judge who tried the case, Judge Monroe, but was approved by Judge Oltorf, signing himself as special Judge of the Fifty-fourth Judicial District of Falls County. The law requires that the Judge who tried the case shall approve the bond. See Art 904, supra. This would render the appeal bond insufficient and not in compliance with the statute. Appellant was released from custody on this bond. Under the law, as it is, the bond being insufficient, this appeal will be dismissed, and it is accordingly so ordered.         Dismissed.
[Rehearing denied December, 1912. — Reporter.]